Title: From Thomas Jefferson to Joel Barlow, 20 June 1792
From: Jefferson, Thomas
To: Barlow, Joel



Dear Sir
Philadelphia June 20. 1792.

Tho’ I am in hopes you are now on the Ocean, home-bound, yet I cannot omit the chance of my thanks reaching you for your Conspiracy of kings and advice to the privileged orders, the second part of which I am in hopes is out by this time. Be assured that your endeavors to bring the Transatlantic world into the road of reason, are not without their effect here. Some here are disposed to move retrograde and take their stand in the rear of Europe now advancing to the high ground of natural right. But of all this your friend Mr. Baldwin gives you information, and doubtless paints to you the indignation with which the heresies of some people here fill us.—This will be conveyed by Mr. Pinckney, an honest sensible man and good republican. He goes our Min. Plen. to London. He will arrive at an interesting moment in Europe. God send that all the nations who join in attacking the liberties of France may end in the attainment of their own. I still hope this will not find you in Europe and therefore add nothing more than  assurances of affectionate esteem from Dr. Sir your sincere friend & servt

Th: Jefferson

